PER CURIAM.
We have carefully considered the briefs, record and oral arguments and find no error in the rulings of the trial court with' the exception that appellant was sentenced without having been given psychiatric examinations as required by Section 801.051, Florida Statutes. See Wolf v. State, Fla.App.2nd, 282 So.2d 668. The sentence imposed upon appellant is, therefore, vacated and the case is remanded to the trial court for compliance with said statute.
McCORD, Acting C. J., and MILLS and SMITH, JJ., concur.